United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rahway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1810
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant timely appealed the May 22, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of her
claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability on June 5, 2000,
causally related to her August 18, 1997 employment injury.
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 53-year-old former letter carrier,
has an accepted claim for cervical and lumbosacral sprains she sustained in an August 18, 1997
motor vehicle accident.1 Dr. Kevin E. Lukenda, a Board-certified family practitioner, released
1

Appellant also has an accepted claim for an October 22, 1996 right ankle injury (xxxxxx781). This prior claim
was accepted for fracture of the right (distal) fibula. Appellant later developed right Achilles tendinitis.

appellant to perform limited-duty work effective October 20, 1997.2 Appellant returned to work
on October 20, 1997 but the exact nature of her limited-duty assignment at the time remains
unclear.3
On June 27, 2000 appellant filed a claim for recurrence of disability beginning June 5,
2000, causally related to her August 18, 1997 employment injury. She indicated that she had
been on light duty since her injury and that she was restricted from walking, bending, lifting and
twisting. Appellant also stated that she had stress-induced muscle spasms and constant pain in
her neck and shoulders. She claimed that her light-duty work aggravated her injury. Appellant
explained that if she stood or sat in one place her neck pain would worsen. The employing
establishment noted that “work [had been] provided to keep [appellant] well within her
limitations.”
Less than two weeks prior to the June 5, 2000 work stoppage, Dr. Lukenda advised that
appellant could only lift 10 pounds. He also stated that she could not push a “skid/nutting truck
of 1,000 pounds” and she could not do “continuous bending, lifting, twisting, walking, etc.” In
this May 25, 2000 report, Dr. Lukenda stated that he was treating appellant for vascular
insufficiency and chronic tendinitis and that she was unable to carry out her job duties.
In an August 7, 2000 statement, appellant indicated that her duties included casing and
pulling down mail for three different routes and then handing the mail off to another carrier for
delivery. This took approximately two and a half hours to complete. Appellant also stated that
she performed interstation deliveries among the Rahway, Clark and Colonia Post Offices. This
reportedly involved loading tubs of mail in a truck and delivering it to the appropriate facility.
Appellant stated that she also unloaded blue collection boxes at various postal facilities and
another 26 blue boxes on the street. She reportedly drove to the various blue boxes, opened
them, removed tubs of mail from within and replaced the full tubs with empty ones, then
returned to the Rahway postal facility and unloaded the mail. Appellant estimated that the
collection work took two to two and a half hours. Additional duties included writing
“accountable mail” and “CFSS.”
Edward H. Honchen, customer service supervisor at the Rahway postal facility, stated
that “at no time did [appellant] ever exceed her doctor’s limitations.” Citing Dr. Lukenda’s
October 13, 1997 duty status report (Form CA-17), Mr. Honchen indicated that appellant could
lift/carry 10 pounds and walk for three hours per day. He also stated that appellant never left the
building to do carrier functions. Mr. Honchen indicated that over time appellant’s restrictions
had progressively worsened to the point that she was unable to perform any carrier duties. He
further noted that appellant occasionally transported box mail to the branches, but she primarily
2

Appellant was restricted to three hours standing, three hours walking, two hours climbing and no kneeling,
bending/stooping, twisting or pushing/pulling. Dr. Lukenda also indicated that appellant could lift/carry 10 pounds,
sit for eight hours, perform eight hours of fine manipulation, two hours simple grasping, three hours reaching above
shoulder, two hours driving and two hours operating machinery.
3

The employing establishment appears not to have provided appellant a written, limited-duty job offer outlining
the specific duties she was expected to perform on or after October 20, 1997. A December 2, 1997 Form CA-3
(Report of Termination of Disability and/or Payment) confirming appellant’s return to work merely noted that
“limited duty [was] provided.”

2

performed office duties. Additionally, Mr. Honchen stated that, up until the time appellant
completely stopped reporting to work, she was “limited to only sit down office work.”
Dr. Paul Blank, a chiropractor, began treating appellant on June 5, 2000. He noted that
she was involved in a motor vehicle accident in August 1997. Dr. Blank diagnosed cervical disc
degeneration and cervicocranial syndrome and found appellant totally disabled from June 5 to
August 28, 2000. He also noted that the nature of appellant’s job could cause exacerbations.
Dr. Blank advised against prolonged sitting or standing and prolonged flexion or extension of the
head. He also imposed a five-pound lifting restriction.
On June 21, 2000 Dr. Lukenda indicated that appellant was to remain off work
indefinitely due to cervical pain. He continued the same work restriction when he saw appellant
on August 1, 2000. Dr. Lukenda’s August 29, 2000 treatment notes indicated that appellant was
unable to work due to chronic neck and right ankle pain. In an August 30, 2000 report, he
diagnosed cervical sprain and explained that appellant’s neck pain was aggravated with work.
Dr. Douglas Ashendorf, III, a Board-certified physiatrist, saw appellant on September 11
and October 9, 2000. He noted that appellant sustained a fracture of the right lateral malleolus in
October 1996 and later developed chronic Achilles tendinitis. Dr. Ashendorf also indicated that
appellant was involved in an August 1997 motor vehicle accident where she was rear-ended.
According to him, appellant developed “some sort of chronic pain syndrome in the cervical
region and ... right lower extremity.” Dr. Ashendorf’s ultimate diagnosis was “chronic idiopathic
pain syndrome.”
In a March 22, 2001 report, Dr. Lukenda diagnosed severe cervical sprain due to the
August 18, 1997 employment-related motor vehicle accident. He noted that appellant continued
to complain of severe pain in the neck and shoulders. Given the duration of these complaints,
Dr. Lukenda characterized appellant’s cervical injury as “permanent.” He also stated that
appellant’s condition affected her capacity to do any significant and meaningful occupational and
work-related projects, as well as recreational activities. Dr. Lukenda further noted that appellant
experienced pain with work and she was unable to deal with the smallest amount of demands to
her neck.

3

The Office denied appellant’s recurrence claim by decision dated May 23, 2001.4
Pursuant to a November 11, 2001 request for reconsideration, the Office reviewed the merits of
appellant’s recurrence claim and denied modification by decision dated February 13, 2006.5
Appellant filed another request for reconsideration on February 6, 2007. She described
her blue box collection duties and the process of setting up and pulling down a route. With
respect to the latter, appellant indicated that individual bundles of mail on a route generally
exceeded 10 pounds and the entire route weighed at least 500 pounds. Regarding her interstation
collections, she explained that she used a skid that weighed approximately 75 pounds. Appellant
would load and unload the skid with mail and push the skid around the postal facility. She
indicated that her various duties involved a lot of lifting, bending, standing, walking and
twisting. Appellant also provided statements from several coworkers attesting to her having
performed the above-mentioned duties until June 5, 2000.
Additional medical evidence included an undated report from psychologist, Martha K.
Blanc, Ph.D., who had been treating appellant since June 23, 2005 for depression. Dr. Blanc
noted that appellant was a former postal worker who suffered work-related injuries in 1997.
Appellant reportedly had been unable to return to work since her injury. According to Dr. Blanc,
appellant described significant depression associated with her physical limitations and chronic
pain from her injuries.
In a March 1, 2006 report, Dr. Erica N. David, a Board-certified physiatrist, noted that
appellant was a passenger in a postal service truck that was rear ended by another vehicle on
August 18, 1997. She also noted that appellant had stopped work in June 2000. Dr. David
diagnosed chronic neck pain secondary to C4-5 and C5-6 disc bulges. She also diagnosed
chronic cervical myofascial pain, left C6-7 radiculopathy, right lower cervical radiculitus and
cervicogenic headaches. Dr. David stated that appellant’s symptoms of neck pain, muscle
spasm, headaches and paresthesias were directly related to the August 18, 1997 accident.6
In a February 2, 2007 report, Dr. Lukenda stated that appellant was permanently disabled
by her October 22, 1996 and August 18, 1997 employment injuries. Her current diagnoses
included chronic Achilles tendentious, chronic pain secondary to C4-5 and C5-6 disc bulges,
4

Appellant also filed for a June 5, 2000 recurrence of disability under claim number xxxxxx781. This recurrence
claim was similarly denied. On February 9, 2009 the Board issued a decision (Docket No. 08-1780) affirming the
Office’s latest denial of modification with respect to appellant’s alleged June 5, 2000 recurrence of disability under
claim number xxxxxx781.
5

The Office considered, among other things, an undated report from Dr. Adriana Stolte, who examined appellant
on June 29, 2001. Dr. Stolte reported moderate neck pain radiating into both shoulders and moderate ankle pain.
She also noted that appellant had been out of work since June 5, 2000 because of her symptoms. According to
Dr. Stolte, appellant’s former job required a lot of driving and walking, which was why she felt unable to perform
her job duties. She diagnosed left C6-7 cervical radiculopathy, right cervical radiculitis, right-sided C6
radiculopathy, right-sided C7 nerve root radiculopathy, and chronic Achilles tendinitis and pain syndrome.
Dr. Stolte stated that appellant was not currently able to return to the workforce nor would she be able to in the
distant future.
6

Dr. David also diagnosed left carpal tunnel syndrome, which was unrelated to appellant’s August 18, 1997
motor vehicle accident.

4

chronic cervical myofascial pain, left radiculopathy, right lower cervical radiculitus and
cervicogenic headaches. Dr. Lukenda also stated that there was “spontaneity to [appellant’s]
previous injuries which caused her to leave work on June 5, 2000.”
Dr. Lukenda also provided February 28, 2007 work restrictions due to appellant’s
August 18, 1997 “back/neck injury.” The restrictions included no strenuous activity and no
lifting greater than 10 pounds. Dr. Lukenda also indicated that appellant should alternate
between sitting and standing. He further stated that appellant should not perform any bending,
lifting, twisting or walking, no pulling or setting up, no casing mail and no reaching. Appellant
was also advised to walk less than one hour and drive less than one hour. Dr. Lukenda noted that
appellant had stopped work on June 5, 2000.
By decision dated April 30, 2007, the Office denied modification. The Board, however,
set aside this decision by order dated May 20, 2008.7 The record on appeal was incomplete, thus
precluding the Board from conducting a full and fair adjudication of appellant’s recurrence
claim. The Board also expressed concern about the dearth of information regarding appellant’s
limited-duty assignment.8
After compiling the necessary documentation, the Office issued a May 22, 2008 decision
denying modification.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.9 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed the employee’s established physical
limitations.10 Moreover, when the claimed recurrence of disability follows a return to light-duty
work, the employee may satisfy her burden of proof by showing a change in the nature and

7

Docket No. 08-139 (issued May 20, 2008).
reference.

The Board’s May 20, 2008 order is incorporated herein by

8

In February 2007, the Office sought clarification from the employing establishment regarding appellant’s
assigned duties at the time of her June 5, 2000 work stoppage. The effort was unsuccessful because Mr. Honchen
had since retired and appellant’s former Postmaster was deceased. As such, there were no employing establishment
managers with first-hand knowledge of appellant’s job duties available for comment. However, two former
coworkers who wished to remain anonymous reportedly “never saw [appellant] exceed her restrictions.”
9

20 C.F.R. § 10.5(x) (2008).

10

Id.

5

extent of the injury-related condition such that she was no longer able to perform the light-duty
assignment.11
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
related to the original injury.12 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.13 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.14
ANALYSIS
The first question is whether the physical requirements of appellant’s limited-duty
assignment were altered such that they exceeded appellant’s established physical limitations. In
its May 22, 2008 decision, the Office accepted as factual appellant’s August 7, 2000 description
of her limited-duty assignment. Although the employing establishment represented that it had
provided work “well within [appellant’s] limitations,” the description of appellant’s duties was
vague. In his April 9, 2001 statement, Mr. Honchen indicated that appellant primarily performed
office duties. Appellant reportedly never left the building to perform carrier functions, but
occasionally transported box mail to the branches. Mr. Honchen also represented that at no time
did appellant ever exceed her doctor’s limitations. He further stated that up until the time
appellant completely stopped reporting to work, “she was limited to only sit down office work.”
Statements from several of appellant’s coworkers establish that she performed more than just “sit
down office work” prior to her June 5, 2000 work stoppage. The record establishes that
appellant’s primary duties included casing and pulling down up to three mail routes, collecting
mail from blue boxes and interstation collection and distribution. Appellant claims that these
duties exceeded the restrictions imposed by her physician. However, her belief that her assigned
duties exceeded her physical limitations is not by itself sufficient to establish a recurrence of
disability.
The next question is what physical limitations were in effect on or about June 5, 2000
specific to appellant’s accepted cervical and lumbosacral sprains. Dr. Lukenda’s October 13,
1997 duty status report (Form CA-17) is the only clear representation of appellant’s physical
restrictions due to her August 18, 1997 accepted employment injury.15 But these restrictions
predate appellant’s June 5, 2000 work stoppage by more than two and a half years. The record
does not adequately reflect the extent to which these various restrictions remained in effect as of
11

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

12

20 C.F.R. § 10.104(b); Helen K. Holt, 50 ECAB 279, 382 (1999); Carmen Gould, 50 ECAB 504 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
13

See Helen K. Holt, supra note 12.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

15

See supra note 2.

6

June 5, 2000. Just prior to appellant’s work stoppage, Dr. Lukenda imposed a 10-pound lifting
restriction, which was consistent with the previous October 13, 1997 lifting restriction. He also
indicated that appellant could not push a “skid/nutting truck of 1,000 pounds” and could not
perform “continuous bending, lifting, twisting, walking, etc.” The May 25, 2000 work
restrictions, however, were reportedly due to appellant’s vascular insufficiency and chronic
tendinitis. Dr. Lukenda did not specifically attribute these latest restrictions to appellant’s
accepted cervical or lumbosacral sprains. Moreover, he offered no rationale for the limitations
he imposed on May 25, 2000.
The Office accepted Dr. Lukenda’s May 25, 2000 restrictions as an accurate
representation of appellant’s physical capabilities on or about June 5, 2000. However, it
apparently overlooked the fact that he did not specifically ascribe these limitations to appellant’s
August 18, 1997 accepted injuries. The Office went on to conclude that appellant had not
demonstrated that her various duties exceeded Dr. Lukenda’s May 25, 2000 restrictions.
Consequently, it denied modification.
While the Board concurs with the outcome of the May 22, 2008 decision, we reach this
result based on a different analysis. It is abundantly clear that appellant had not performed her
regular letter carrier duties for several years. The record does not, on the other hand, clearly
establish what physical limitations remained in effect on or about June 5, 2000 that were directly
related to appellant’s accepted cervical and lumbosacral sprains. Without this particular
information it is impossible to determine if appellant’s assigned duties exceeded her specific
injury-related physical restrictions. Under the circumstances, appellant has failed to establish a
recurrence of disability based on a purported change in her light-duty assignment.
The only remaining avenue is to establish a change in the nature and extent of appellant’s
injury-related condition. There is evidence that appellant was totally disabled as of June 5, 2000.
The first such evidence was provided by Dr. Blank, who diagnosed cervical disc degeneration
and cervicocranial syndrome. Dr. Blank indicated that appellant was totally disabled from
June 5 through August 28, 2000. The conditions Dr. Blank diagnosed have not been accepted by
the Office. Furthermore, the reports prepared by Dr. Blank, a chiropractor, do not constitute
credible medical evidence.16
Between June and August 2000, Dr. Lukenda kept appellant out of work due to cervical
and right ankle pain. In an August 30, 200 report, he specifically diagnosed cervical sprain.
However, Dr. Lukenda’s reports and treatment notes during this timeframe do not adequately
explain how appellant’s cervical complaints were related to the August 18, 1997 employment
injury.17 On March 22, 2001 Dr. Lukenda reiterated his August 30, 2000 diagnosis of cervical
16

Dr. Blank did not diagnose a subluxation of the spine based on x-ray evidence, and thus, his opinion is not
probative. See 5 U.S.C. § 8101(2) (2006); Kathryn Haggerty, 45 ECAB 383, 389 (1994).
17

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to
resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be based on a complete
factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors. Id.

7

sprain. But in neither instance did he explain how an August 18, 1997 cervical sprain ostensibly
persisted for some three to three and a half years after appellant’s initial injury.
As previously noted, cervical and lumbosacral sprains are thus far the only accepted
conditions arising from appellant’s August 18, 1997 motor vehicle accident. Where an employee
claims that a condition not accepted or approved by the Office was due to her employment
injury, she bears the burden of proof to establish that the condition is causally related to the
employment injury.18 Drs. Stolte, Ashendorf, Blanc, David and Lukenda have diagnosed a litany
of physiological and psychological conditions which the Office has not accepted as employment
related. These diagnoses include depression, multilevel cervical disc bulges, chronic cervical
myofascial pain, cervical radiculopathy, cervical radiculitus, cervicogenic headaches and chronic
idiopathic pain syndrome. None of the above-referenced physicians provided a rationalized
medical opinion linking appellant’s current cervical and psychological conditions to her
August 18, 1997 motor vehicle accident. In his latest report, Dr. Lukenda appears to have
abandoned his diagnosis of cervical sprain in favor of adopting Dr. David’s March 2006
diagnoses of chronic pain secondary to C4-5 and C5-6 disc bulges, chronic cervical myofascial
pain, left radiculopathy, right lower cervical radiculitus and cervicogenic headaches. But other
than stating that appellant’s 1996 and 1997 employment injuries have left her permanently
disabled, Dr. Lukenda did not adequately explain the relationship between appellant’s current
cervical condition and her August 18, 1997 employment injury. While appellant may very well
be totally disabled, the medical evidence fails to establish that her claimed disability beginning
June 5, 2000 was causally related to her accepted employment injury of August 18, 1997.
CONCLUSION
Appellant failed to establish that she sustained a recurrence of disability on June 5, 2000,
causally related to her August 18, 1997 employment injury.

18

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

